Diggins, J.,
The stipulated facts on the record in this case are to the effect that defendant was arrested on January 28, 1960, charged with racing on the highway, and specifically charged with vio*372lating section 1041 of The Vehicle Code of April 29, 1959, P. L. 58, as amended January 8, 1960, P. L. (1959) 2118.
On March 10,1960, defendant waived indictment by the grand jury and entered a plea of “not guilty” and waived trial by jury and filed election to be tried by judge without a jury. The facts are found in the stipulation, supra.
Defendant demurs to the evidence and argues that the Statutory Construction Act in effect at the time the drag racing amendment was signed by the Governor establishes the effective date of the amended act as September 1,1960, and that the amendment was therefore not in effect at the time the offense was committed on January 28, 1960. Counsel for defendant reaches this conclusion by contending that the Statutory Construction Act requires all acts passed before September 1st be effective on September 1st, unless otherwise specified, and contends that an act finally enacted January 8,1960, cannot become effective until September 1st of that year. However, the act itself being Act 786, is denominated as House Bill 63, Sessions of 1959, printers no. 2126.
Section 504 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §501 et seq., as supplemented and amended, reads as follows:
Section 504. Effective date and time of laws
“All laws hereafter enacted finally at a regular session of the Legislature, except laws making appropriations, and except laws affecting the budget of any political subdivision, shall be in full force and effect from and after the first day of September next following their final enactment, unless a different date is specified in the law itself, or if enacted finally after the first day of September of the year of the regular session, or after the date specified in the law, the same *373shall become effective immediately upon final enactment.” (Italics supplied)
It would seem apparent that under this section of the Statutory Construction Act, the first day of September of the year of the regular session can only occur once, and since this law was passed after the first day of September of the year of the regular session (1959), it becomes effective immediately upon final enactment.
One of the questions which was the basis of much discussion in this case was whether or not a regular sessions of a particular year is contemporaneous with the calendar year in which it begins. We are of the opinion that it is not. A regular session may end at the end of 1959 and extend into the year 1960 and continue until the newly provided and regular session of 1960 convenes, which is an additional reason why under the Statutory Construction Act, supra, the effective date of the act here involved is the date of final enactment because it was finally enacted after the first day of September of the year of the regular session.
We are not unmindful of the fact that the Statutory Construction Act itself, 46 PS §533, provides that words and phrases shall be construed according to rules of grammar and according to common and approved usage, but technical words and phrases and such others as have acquired a peculiar and appropriate meaning, or are defined in this act, shall be construed according to such peculiar and appropriate meaning or definition; and that in the definition of words in the Statutory Construction Act, 46 PS §601 (111), “year” is a calendar year, but we feel that accepting this as true and relating it to the Statutory Construction Act, section 504, and reading, “or if enacted finally after the first day of September of the year of the regular session,” we find this act effective *374on final enactment, because final enactment was had after the first day of September of the year of the regular session, and if we were to read into this section of the Statutory Construction Act the word “calendar”, the meaning would not be changed because the first day of September of that year, or of the calendar year of the regular session, would have occurred, and therefore the act becomes effective on the date of final enactment.
Therefore we make the following

Order

And now, to wit, May 9, 1960, the demurrer to the evidence is dismissed and defendant is found guilty as charged and counsel is directed to present defendant for sentence on Friday, May 13, 1960, at 10 a.m.